62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph KELLY, Plaintiff--Appellant,v.1776 MOTEL ASSOCIATES, L.P., Defendant--Appellee.
No. 94-2202.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 25, 1995.Decided:  August 7, 1995.

Ralph Kelly, appellant pro se.  Robyn Hylton Hansen, JONES, BLECHMAN, WOLTZ & KELLY, P.C., Newport News, VA;  James Francis Thornton, III, SPIRN, TARLEY, ROBINSON & TARLEY, Williamsburg, VA, for appellee.
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the court's judgment order entered pursuant to the jury's verdict in favor of the Appellee in this civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kelly v. 1776 Motel Assoc., No. CA-93-82-4 (E.D.Va. Aug. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.